¡RESPONSE TO PETITION TOR REHEARING.
Delivered by
Judge Lindsay :
This court is satisfied that the opinion in the cause can stand without the introduction of a new mode of passing possession and title to real estate. Oral contracts for the sale of lands can not be enforced, yet if the vendor sues for the purchase money and the vendee permits judgment to go, and the judgment is paid, the record of the suit will certainly estop the vendor from, maintaining an action for the recovery of the realty.
Where appellee entered on and appropriated appellant’s land without right, an action either for trespass, or for the recovery of the possession would have lain in favor of appellant, but he had the right to waive both the trespass and the unlawful holding, and recognize the appropriation and recover the value of the land or' easement appropriated. He exercised this right when sued by the company, and by his pleading and the instructions given at his instance, asked to be credited by the value thereof. The company accepted the issue, and the judgment of the court gave him' the credit asked.

Willis, Taylor, for appellant.


Doncuphin, for appellee.

The record of that suit is sufficient to- take the transfer of the title to the land or easement out of the statute of frauds, and in equity and good conscience estops appellant from questioning ap-pellee’s right to the possession. Appellant ought not to have pay for the land, and have the land also.
It is a matter of no consequence whether appellee had the right to construct its road inside the corporate limits of Germantown or not, appellant has in effect sold his land to it and received pay therefor. If it has no right to hold the land the question is between it and the commonwealth and in its settlement appellant has no interest.
Petition for rehearing overruled.